FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 March 10, 2016
                                                                  Elisabeth A. Shumaker
                                    TENTH CIRCUIT                     Clerk of Court



 JAMES M. ROBINSON,

          Petitioner - Appellant,

 v.
                                                         No. 15-1370
                                                (D.C. No. 1:12-CV-02659-LTB)
 VALERIE ESTRADA,
                                                           (D. Colo.)
          Respondent - Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      After a Colorado jury convicted him of public indecency, Mr. Robinson

filed a habeas petition challenging his conviction under 28 U.S.C. § 2254. But

when Mr. Robinson repeatedly disregarded court deadlines without a colorable

excuse, the court dismissed the petition for lack of prosecution under Federal

Rule of Civil Procedure 41(b). Mr. Robinson asks us to grant him a certificate of

appealability and hold that the district court abused its discretion in reaching this

decision, but we don’t see how we might.



      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In an ideal world all cases would be resolved on their merits rather than on

the basis of process fouls, but we do not live in an ideal world. Sometimes people

miss court deadlines by accident or for a good reason, and often their mistakes are

excused. But no litigant can without good reason repeatedly disregard court

orders and fail to expect that dismissal will follow. See, e.g., Lee v. Max Int’l,

LLC, 638 F.3d 1318, 1323-24 (10th Cir. 2011).

      That’s what happened here. After Mr. Robinson filed his federal habeas

petition, the district court realized he hadn’t exhausted his state remedies. Rather

than dismiss the case outright, though, the court offered to stay the federal

proceedings until Mr. Robinson could exhaust the state remedies still available to

him. The court clearly and pointedly advised Mr. Robinson that he would have

thirty days to reopen his habeas petition once the state proceedings finished. But

rather than following those directions, Mr. Robinson waited nearly a year after

exhausting his state remedies before moving to reopen his federal habeas action

and he offered no colorable excuse or justification for his delay. Because of this,

the district court issued an order asking Mr. Robinson to show cause within thirty

days why his action should not be dismissed. But Mr. Robinson disregarded this

deadline too, and did so again without offering any colorable excuse or

justification. Only then did the district court finally dismiss his case. Under

these circumstances it cannot reasonably be disputed that the district court acted

within the discretion afforded it by law. See 28 U.S.C. § 2253(c)(2); Lee, 638

                                        -2-
F.3d at 1321-24. Mr. Robinson’s request for a certificate of appealability is

denied and this appeal is dismissed.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-